ICJ_029_NorwegianLoans_FRA_NOR_1956-04-24_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS
(FRANCE c. NORVEGE)

ORDONNANCE DU 24 AVRIL 1956

1956

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF CERTAIN NORWEGIAN
LOANS
(FRANCE v. NORWAY)

ORDER OF APRIL 24th, 1956
La présente ordonnance doit être citée comme suit :

« Affaire relative à certains emprunts norvégiens,
Ordonnance du 24 avril 1956: C.I. J. Recueil 1956, p. 18.»

This Order should be cited as follows :

“Case of certain Norwegian Loans,

Order of April 2gth, 1956: I.C.J. Reports 1956, p. 18.”

 

Ne de vente: 1 48
Sales number

 

 

 
18

INTERNATIONAL COURT OF JUSTICE

1956
April 24th
General List :

YEAR 1956 . No. 29

April 24th, 1956

CASE OF CERTAIN NORWEGIAN
LOANS

(FRANCE v, NORWAY)

ORDER

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 62 of the Rules of Court,

Makes the following Order :

Having regard to the Application filed in the Registry on
July 6th, 1955, whereby the Government of the French Republic
instituted proceedings against the Kingdom of Norway -in the
matter of the payment of certain Norwegian Loans ;

Having regard to the Order of September 19th, 1955, fixing the
time-limits for the filing of the Memorial and the Counter-Memorial
in this case and reserving the rest of the procedure for further
decision ;

Having regard to the Memorial filed by the Government of the
French Republic within the time fixed ;

Whereas on April 2oth, 1956, that is, within the time fixed for
the filing of the Counter-Memorial, the Government of the King-

4
CERTAIN NORWEGIAN LOANS (ORDER OF 24 IV 56) 19

dom of Norway filed a document setting out certain preliminary
objections to the jurisdiction of the Court and contending that the
claim submitted by the Application is inadmissible ;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit should be fixed for the presentation
by the other Party of a written statement of its observations and
submissions on the said preliminary objections ;

THE CouRT

Fixes June 4th, 1956, asthe time-limit within which the Govern-
ment of the French Republic may present a written statement of
its observations and submissions in regard to the Objections raised
by the Government of the Kingdom of Norway ;

Reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-fourth day of April,
one thousand nine hundred and fifty-six, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the French Republic and to
the Government of the Kingdom of Norway, respectively.

(Signed) GREEN H. Hackwortu,

President.

(Signed) GARNIER-COIGNET,

Deputy-Registrar.
